Citation Nr: 0306675	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
September 1993 rating decision that initially denied service 
connection for anorexia nervosa.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from December 1989 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In September 2001, the appellant testified 
before the undersigned Veterans Law Judge in relation to 
reopening a claim for service connection for anorexia nervosa 
at a Travel Board hearing in Cleveland, Ohio.

In December 2001, the Board determined that new and material 
evidence had been received, reopened and granted the 
veteran's claim for service connection for anorexia nervosa.  
The Board also remanded the veteran's CUE claim to the RO so 
as to give the appellant the opportunity to appear for a 
videoconference hearing .  The case is now before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  In rating decision of September 1993, the RO denied 
service connection for anorexia nervosa; the appellant was 
notified of the decision in November 1993; and it became 
final when the appellant failed to submit a notice of 
disagreement.

2.  The September 1993 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.



CONCLUSION OF LAW

No CUE exists in a September 1993 rating decision, denying 
entitlement to service connection for anorexia nervosa.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained. Whether a prior decision was clearly 
and unmistakably erroneous is based on the evidence of record 
at that time.  See, e.g., Russell, 3 Vet. App. 310.  The 
United States Court of Veterans Claims (the Court) recently 
held that the VCAA has no applicability to CUE claims.  See 
Dobbin v. Principi, 15 Vet. App. 323 (2001) (citing Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).

In December 2001, the Board remanded the claim to the RO to 
ascertain whether the appellant still wanted to testify at a 
videoconference Board hearing.  In letters dated in May and 
June 2002, the RO asked the appellant to indicate whether she 
still wanted a videoconference hearing and gave her up to 60 
days to indicate her preference, to submit additional 
evidence of argument, or to withdraw her appeal with regard 
to the CUE issue.  If she did not respond, the June 2002 
letter indicated that it would be assumed that the veteran no 
longer wanted a hearing.  She did not respond.  Therefore, 
the request for a hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704 
(2002).

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's December 2001 remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of her claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing CUE.  She has, by 
information letters, a rating action, a Board remand, and a 
January 2001 statement of the case, been advised of the 
evidence considered in connection with her appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process, to include the fact 
that CUE claims may be adjudicated based on consideration 
only of the evidence extant at the time of the decision in 
question.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)(1), (e) (2002)).  Moreover, 
the veteran was given the opportunity to provide testimony.  
She and her representative have provided additional argument 
in support of her appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

I.  Background

In September 1993, the RO, based on the evidence then of 
record, found in pertinent part that the appellant's anorexia 
nervosa recently had been diagnosed twice as a symptom of 
post-traumatic stress disorder (PTSD) stemming from pre-
service sexual traumas and not as pathology separate from 
those pre-service traumas.  Based on these findings, the RO 
denied the claim for service connection for anorexia nervosa.  
Notice of the decision and her appellate rights was mailed to 
the appellant in November 1993.  The veteran did not appeal 
that decision and it became final.  

The evidence of record at the time of the September 1993 
rating decision included service medical records which show 
that at the enlistment examination, the appellant was 64 3/4 
inches tall and weighed 101 pounds.  The examiner noted that 
she was underweight by five pounds but a waiver was granted.  
A record dated in October 1990 shows that the veteran was 
evaluated for her weight due to concerns by her co-workers 
that she was not eating.  The veteran denied dieting, but 
admitted to being conscious of her weight throughout high 
school and up to the present.  She was very homesick.  The 
examiner noted "doubt anorexia."  The medical records show 
that the appellant was referred again to medical personnel in 
May 1991 due to concerns about excessive weight loss.  Her 
height was noted to be five feet, five inches, and her weight 
at that time was 90 pounds and her weight had been as low as 
80 pounds.  She was diagnosed with, and treated for, anorexia 
nervosa for several months.  Subsequently, she was found 
medically disqualified from service due to this condition, 
received an honorable discharge from service and was placed 
on the Temporary Disability Retirement List (TDRL).

The evidence considered in the September 1993 rating decision 
also included VA medical records of a hospitalization in May 
1992.  On admission, she weighed 78 pounds.  The veteran was 
diagnosed with anorexia nervosa and hypokalemia, but left the 
hospital after only a few days against medical advice.

At a May 1992 VA general examination, the veteran reported 
the onset of anorexia nervosa in May 1991.  On examination, 
she was five feet, five inches tall and weighed 86 pounds.  
The report reflected that she was normally developed but 
markedly cachectic.  Her abdomen was scaphoid and 
nondistended.  Bowel sounds were positive.  There was no 
organomegaly, no masses, or tenderness.  The impression was 
anorexia nervosa.

At a May 1992 VA psychiatric examination, the veteran 
reported that her parents had divorced when she was eight and 
she had grown up with her father.  She stated that she had 
been sexually molested at age 10 by a 15-year-old cousin.  
The veteran also reported being sexually molested at age 15 
when she experienced a "date rape."  After high school, she 
had enlisted in the U.S. Air Force.  The veteran reported a 
lifelong history of lactose intolerance.  She also gave a 
long history of loss of appetite and having to force herself 
to eat decent meals.  The diagnoses were PTSD and anorexia 
nervosa.

A February 1993 VA social work evaluation report reflects 
that the veteran's parents had separated and divorced and 
that the veteran and her older brother had stayed with the 
father, as the mother could not support them.  She reported 
that she had done all the cooking and cleaning while she was 
in junior high and high school.  The veteran indicated that 
she joined the Air Force, as that was what her father told 
her to do.  She said that she developed anorexia nervosa in 
service while stationed in Germany.  The veteran was 
transferred back to a military hospital in Maryland and 
placed on TDRL with a 70 percent disability rating.  On 
examination, the veteran presented as a very thin, anxious, 
depressed young woman.  She was adamant that she received no 
significant medical care or counseling prior to service.

At a February 1993 VA examination, the veteran weighted 80 
pounds.  The examiner noted that she was well developed but 
poorly nourished, severely underweight and emaciated and that 
she had an indifference to her underweight condition.  The 
examiner added that the veteran had had several exposures to 
stress early in life, including sexual abuse and rapes.  In 
addition, she had a poor childhood home life as her parents 
had divorced when she was eight years old.  The examiner 
opined that the lack of stability and of social support 
before she joined the military "increased her vulnerability 
to psychopathology in response to subsequent stressors," such 
as her work schedule of 12 to 14 hour days during Desert 
Storm, seeing a lot of casualties evacuated from the Middle 
East, a fear of war, and having broken up with her fiancée at 
that time.  The diagnoses were PTSD and anorexia nervosa.  
The examiner opined, "[the veteran's] military experiences 
can aggravate her pre-service traumas."

At a March 1993 VA psychiatric examination, the examiner 
noted that psychological test results suggested that the 
veteran was highly focused on somatic complaints that had a 
large psychogenic component.  The diagnoses on Axis I were 
undifferentiated somatoform disorder, dysthymia, and anorexia 
nervosa by history.

At an August 1993 VA psychiatric examination, the veteran 
reported the sexual molestation at age 10 and age 15.  She 
also stated that she had been emotionally and physically 
abused by her father and described the physical abuse as 
being kicked, smashed against a wall, and having her head hit 
on the table.  The veteran also stated that she had been 
mentally abused by her fiancée, who also enlisted in the Air 
Force at the same time.  On examination, she weighed 
approximately 100 pounds.  The veteran denied any significant 
disturbance of energy or motivation.  The diagnoses were 
anorexia nervosa, underweight and secondary amenorrhea.

In statements from the veteran dated in August and September 
1993, she asserted that she never had a problem with eating 
before she joined the Air Force.  She claimed the problem 
started around March 1991 while she was in the Air Force.

In February 1996, the appellant filed to reopen her claim for 
service connection for anorexia nervosa.  In April 1996, the 
RO determined that new and material evidence had not been 
submitted to open the claim.  She was notified of that 
decision and her appellate rights later that month.  The 
veteran failed to file a timely notice of disagreement and 
the rating decision became final.

In February 1996, the RO received a copy of a letter 
addressed to the veteran from the Air Force dated in April 
1994.  The letter informed the veteran that she was being 
removed from the TDRL and placed on permanent retirement with 
a compensable disability rating of 70 percent, effective from 
May 9, 1994.

In June 1998, the appellant again filed to reopen the claim 
for service connection for anorexia nervosa.  

In August 1998, the RO received a copy of a June 1998 
emergency department report from the Park Medical Center.  
The report shows that the veteran had a history of severe 
anorexia nervosa and had not been eating recently.

Also in August 1998, the RO received copies of medical 
records from the Ohio State University Hospital.  An August 
1997 record reflects that this was the first admission for 
the veteran.  It revealed that she had had problems with 
anorexia nervosa and bulimia since 1991 when she initially 
weighed 105 to 107 pounds.  It was noted further that the 
veteran claimed an exacerbation of her eating disorder during 
her time spent in Desert Storm.  A medical discharge summary 
report dated in January 1998 reveals a history of recurrent 
anorexia nervosa/bulimia since the Tenth Grade.

Additionally, in August 1998, the RO received a copy of a 
medical record from the Renfrew Center of a hospitalization 
from October to November 1997 for treatment of weight loss, 
malnutrition, depression and anxiety.  It revealed that the 
veteran had "a history of eating disorder from childhood.  
Patient has a history of physical abuse, sexual abuse and 
emotional abuse primarily central from family system." The 
diagnoses on Axis I were major depression, anorexia - purging 
type, and rule out obsessive-compulsive disorder.

VA treatment records show that the veteran continued to 
receive treatment for anorexia nervosa.  An August 1998 
record reveals that she had been treated for the past five 
months and had gone from 74 pounds to 62 pounds and that the 
outpatient treatment was not working and she would need 
inpatient care, if she did not start to gain some weight.

In a November 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim and notified the appellant of the decision later 
that month.  She did not file a timely notice of disagreement 
and that rating decision also became final.

After the November 1998 rating decision, the RO received 
additional copies of VA treatment records dated from August 
1997 to March 2000.  Basically, these records show continued 
treatment and psychiatric evaluation of the veteran's 
anorexia nervosa.  An April 13, 1998 record reflects that the 
veteran brought in pictures of herself when she was in the 
Eighth Grade and she stated that at that time in her life, 
the others in school made fun of her for being chubby.  
Another record dated June 8, 1998, notes that the veteran had 
many issues with her parents.  A record dated the next day 
reveals that the veteran reported that she weighed 103 pounds 
when she joined the Air Force and that during her first year 
in service, another girl showed her how to vomit and 
currently she was vomiting two to three times a day.  Another 
record dated July 1, 1998, notes that the veteran reported 
experiencing a sexual assault while in tech school in the 
military.  She claimed that she still had flashbacks and bad 
dreams of this sexual trauma.  The diagnoses were anorexia 
nervosa, PTSD, and borderline personality disorder.  A record 
dated in September 1998 shows that the veteran was committed 
to a VA psychiatric facility for her eating disorder and that 
her physical condition was dangerous.

In March 2000, the appellant again filed to reopen the claim 
for service connection for anorexia nervosa.  In an August 
2000 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
appellant timely appealed that decision.  

The veteran was hospitalized at a VA Medical Center from May 
15 to May 17, 2000.  The diagnoses were anorexia nervosa, 
malnutrition secondary to the above, depression, hypokalemia, 
and hypoproteinemia.  A VA treatment record dated May 16, 
2000 reflects a history that her present illness of anorexia 
started while she was on active duty in the Air Force, for 
which she had received a medical discharge.

In March 2001, the RO received a VA Form 9, dated in February 
2001.  The appellant again noted that her condition is 
service related and did not pre-exist service.

At a September 2001 Travel Board hearing before the 
undersigned Veterans Law Judge, the appellant's 
representative pointed out that the Medical Board Report done 
by the U.S. Air Force indicates that the veteran's anorexia 
nervosa did not exist prior to service.  The appellant 
testified that she was thin at the time of entry into 
service, but that she had always been thin and there had not 
been a problem.  She further testified that she began to 
experience weight loss during Desert Storm.  During that 
time, she was stationed in Germany and that was when the 
condition began.  She stated that she currently was receiving 
treatment from a VA physician.

At the hearing, the appellant submitted additional evidence 
consisting of a letter dated in September 2001 from the 
appellant's current VA caregiver, whose credentials included 
Registered Nurse and Adult Nurse Practitioner.  She stated 
that she had treated the appellant for nearly four years.  
According to her statement, while the exact trigger, which 
prompted the appellant's life-threatening anorexia nervosa, 
may never be determined, "it is clear her weight began to 
decline while serving on active duty."  She also acknowledged 
that the veteran "may have had experiences in childhood which 
predisposed her to this type of coping style and may even 
[have] used it in her pre-military life, but one thing is 
clear [the appellant] did not enter the military in the same 
condition as you see her in today."  

In a December 2001 decision, the Board determined that new 
and material evidence had been received, reopened and granted 
the veteran's claim for service connection for anorexia 
nervosa.  Specifically, the Board found that the evidence was 
in equipoise as to whether or not the appellant's anorexia 
nervosa pre-existed service and, giving the appellant the 
benefit of the doubt, granted service connection for anorexia 
nervosa.  The Board interpreted a September 2001 VA medical 
statement as a medical opinion that even if the appellant's 
anorexia nervosa pre-existed service, it was aggravated by 
service.  Based on the above, the Board found that the 
evidence supported a finding that, if the veteran's anorexia 
nervosa pre-existed service, it was aggravated during 
service. 

II.  Pertinent Criteria

A.  Service Connection

As extant at the time of the September 1993 rating decision, 
in order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. § 3.303 (1993, 2002).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1993, 2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2002).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1993, 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1993, 2002).
 
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 C.F.R. § 3.160(e) (1993, 2002).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

C.  CUE

The United States Court of Appeals for Veterans Claims (the 
Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error." The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  See Kinnaman v. Principi, 4 Vet. App. 20, 26 (1993).

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

III.   Analysis

Insofar as the facts of record at the time of the 1993 
decision did not include undebatable medical evidence linking 
anorexia nervosa to service (but indicated that it was a 
symptom of nonservice-connected PTSD), the RO's denial of 
service connection was consistent with and supported by the 
factual record and the extant law.

The veteran's CUE arguments essentially amount to: first, an 
allegation that the RO misapplied extant law and, second, 
that it generally improperly weighed the available medical 
and service evidence.

The Board will first address the veteran's assertions 
relevant to interpretation of the law governing service 
connection.  Still controlling in September 1993, were 38 
U.S.C. §§ 1110, 1131 (West 1991) and 38 C.F.R. § 3.303 
(1993), which clearly set out that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, or that 
a pre-existing disease was aggravated in service.

A review of the particular facts of this case as extant in 
September 1993 shows that, despite medical evidence showing 
diagnoses of PTSD and anorexia nervosa, there was conflicting 
medical opinions as to whether the veteran's diagnosed 
anorexia nervosa pre-existed service or was related to her 
military service.  

Service medical records reveals that the veteran weighed 101 
pounds at the time of her enlistment examination in February 
1989.  Upon entrance into service, in December 1989, the 
veteran weighed 103 pounds but was granted a waiver to allow 
enlistment, even though she was under the ideal body weight.  
The veteran was hospitalized in May 1991 because of low body 
weight measuring 92 pounds.  She gained weight and was later 
discharged with a diagnosis of anorexia nervosa.  An Air 
Force Physical Evaluation Board Report indicated that her 
anorexia nervosa was incurred in the line of duty with an 
onset of late 1990 and that, based on the veteran's self-
reported medical history, it had not pre-existed service.  
The February 1993 VA examiner noted that the veteran had had 
several exposures to stress early in life, including sexual 
abuse and rapes.  In addition, she had a poor childhood home 
life as her parents had divorced when she was eight years 
old.  The February 1993 VA examiner opined that the lack of 
stability and of social support before she joined the 
military "increased her vulnerability to psychopathology in 
response to subsequent stressors," such as her work schedule 
of 12 to 14 hour days during Desert Storm, seeing a lot of 
casualties evacuated from the Middle East, a fear of war, and 
having broken up with her fiancée at that time.  The 
diagnoses were PTSD and anorexia nervosa.  The February 1992 
examiner opined "[the veteran's] military experiences can 
aggravate her pre-service traumas."  The March 1993 VA 
examiner also diagnosed PTSD and anorexia nervosa.  But 
neither examiner linked either disorder to service.  The 
veteran's anorexia nervosa was diagnosed as a symptom of PTSD 
stemming from pre-service sexual traumas.  Thus, the 
September 1993 rating decision was consistent with governing 
law requiring competent evidence of a current disability 
related to service.  

The veteran has also presented arguments that in effect 
amount to a disagreement with how the RO weighed the facts in 
the September 1993 rating decision.  She has argued that the 
RO did not give enough significance to the fact that she was 
discharged from service because of her anorexia nervosa and 
its continuity following service.  The fact remains that mere 
disagreement with the weighing of service personnel records 
or medical evidence extant in 1993 does not amount to CUE.  
Russell, 3 Vet. App. at 313-14.  Again, the record, as extant 
in 1993, shows no medical evidence on file undebatably 
compelled the conclusion that the veteran had anorexia 
nervosa attributable to service.  Instead, it primarily shows 
that her anorexia nervosa was a symptom of her PTSD due to 
pre-service sexual abuse.  The facts as they were known to 
the RO lack evidence of an error, such that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  As 
such, no error, of the sort that is undebatable, is shown and 
no CUE exists in the September 1993 decision.  38 C.F.R. § 
3.105(a).  The veteran's remedy was to appeal the 1993 rating 
decision.  As she did not do so, this decision became final.




ORDER

The appeal, claiming CUE in a September 1993 rating decision, 
denying entitlement to service connection for anorexia 
nervosa, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

